DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:

	Species I: Disclosed in claims 3, 6, 9-10, and 14-19, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection is made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member opening to a bottom thereof, wherein the top surface of the projection includes a pair of first inclined outer surfaces, and to the manufacturing method thereof.

	Species II: Disclosed in claims 3, 6, 11-13 and 20, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection is made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member opening to a bottom thereof, wherein the top surface of the projection includes a pair of first inclined outer surfaces and a pair of second inclined outer surfaces, and to the manufacturing method thereof.

	Species III: Disclosed in claims 3, 7, 9-10, and 14-19, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection is made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member with a hollow portion left at a bottom 

 	Species IV: Disclosed in claims 3, 7, 11-13 and 20, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection is made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member with a hollow portion left at a bottom thereof, wherein the top surface of the projection includes a pair of first inclined outer surfaces and a pair of second inclined outer surfaces, and to the manufacturing method thereof.

 	Species V: Disclosed in claims 4, 6, 9-10, and 14-19, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection and the substrate are formed integral with each other and made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member opening to a bottom thereof, wherein the top surface of the projection includes a pair of first inclined outer surfaces, and to the manufacturing method thereof.

	Species VI: Disclosed in claims 4, 6, 11-13 and 20, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection and the substrate are formed integral with each other and made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member opening to a bottom thereof, wherein the top surface of the projection includes a pair of first inclined outer surfaces and a pair of second inclined outer surfaces, and to the manufacturing method thereof.




 	Species VIII: Disclosed in claims 3, 7, 11-13 and 20, drawn to a thermal print head comprising a substrate, a projection, a plurality of heating elements, a groove, and a heat storage member, wherein the projection and the substrate are formed integral with each other and made of a single-crystal semiconductor material, wherein the groove is filled with the heat storage member with a hollow portion left at a bottom thereof, wherein the top surface of the projection includes a pair of first inclined outer surfaces and a pair of second inclined outer surfaces, and to the manufacturing method thereof.

3.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; all of the different species are different embodiments of a structure of a thermal print head and of its manufacturing method. In addition, these species are not obvious variants of each other based on the current record.

4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 5 and 8 are generic.


The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and/or 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853